FILED
                            NOT FOR PUBLICATION                             JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONDA K. WILLIAMS,                               No. 09-35194

              Plaintiff - Appellant,             DC No. CV 07-0101 JCL

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding

                      Argued and Submitted January 14, 2010
                               Seattle, Washington

Before:       KLEINFELD, TASHIMA, and TALLMAN, Circuit Judges.

       Ronda Williams appeals the district court’s grant of summary judgment in

favor of the Social Security Commissioner in Williams’ action challenging the

denial of her application for Supplemental Security Income under Title XVI of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
Social Security Act, 42 U.S.C. §§ 1381-1383c. Williams contends that the

administrative law judge (“ALJ”) erred in finding her not credible and in giving no

weight to a medical assessment by her treating physician. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s order upholding the denial of benefits.

See Rollins v. Massanari, 261 F.3d 853, 855-56 (9th Cir. 2001).

      1.     We conclude that the ALJ’s credibility assessment was supported by

clear and convincing reasons, including that Williams’ failure to follow treatment

advice and Williams’ testimony about her daily activities were inconsistent with a

finding of disability. See Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995). An

ALJ may properly consider both of these factors in assessing how much credibility

to afford the claimant’s testimony about the severity of her symptoms. See

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

      2.     We also conclude that the ALJ properly discounted Williams’ treating

physician’s opinion that she could perform only sedentary work. The ALJ

reasoned that the treating physician’s opinion was inconsistent with other medical

evidence in the record and with Williams’ own testimony about her activity level.

These amount to “‘specific and legitimate reasons’ supported by substantial




                                         -2-
evidence in the record.” See Rollins, 261 F.3d at 856 (quoting Reddick v. Chater,

157 F.3d 715, 720 (9th Cir. 1998)).

      Affirmed.




                                        -3-